DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 7, 9 and 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet, US 2014/0242523.
Regarding Claim 1, Godet teaches a method for lithography patterning, comprising: 
depositing a target layer 104 over a substrate 102, the target layer including an inorganic material; 
implanting ions 112 into the target layer, resulting in an ion-implanted target layer 104; 
forming a photoresist layer 106 directly over the ion-implanted target layer 104; and
 exposing the photoresist layer to radiation 132 in a photolithography process with references to Figs. 1A – 1c in paragraphs 19 – 26. 
Godet fails to teach wherein the ion-implanted target layer reduces reflection of the radiation back to the photoresist layer during the photolithography process. 
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that Godets implantation meets the requirements mentioned by the Applicant and therefore will reduce reflection of the radiation back to the photoresist layer during the photolithography process (see Yen, US 2007/0218410).  
	Regarding Claims 2 and 3, Godet teaches target layer to be inorganic, but fails to teach wherein the target layer includes single crystalline silicon, polycrystalline silicon, 2, TiN, or Ti.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the target layer can include the above materials since these materials are commonly used for etch masks in semiconductor industry.
	Regarding Claim 4, Godet fails to teach the target layer has a thickness greater than 5,000 A.  
However, given the substantial teaching of Godet, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the thickness during the lithographic patterning process process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 5, Godet teaches developing the photoresist layer to form a resist pattern 106A; and etching the ion-implanted target layer 104 with the resist pattern as an etch mask with references to Figs. 1D and 1E in paragraphs 27 and 28.  
Regarding Claim 6, Godet teaches processing the substrate using at least a portion of the ion-implanted target layer as a process mask; and removing the ion-implanted target layer in paragraph 39.  
Regarding Claim 7, Godet teaches the ions are selected from the group consisting of: boron, phosphorus, arsenic, germanium, fluorine, silicon, aluminum, nitrogen, carbon, argon, oxygen, and hydrogen in paragraph 23.
	Regarding Claim 9, Godet teaches a method for lithography patterning, comprising: 
depositing a target layer over a substrate, the target layer including an inorganic material;
implanting ions into the target layer, resulting in an ion-implanted target layer; 
annealing the ion-implanted target layer; 
coating a photoresist layer over the ion-implanted target layer after the annealing;
 exposing the photoresist layer using a photolithography process; and 
processing the substrate with references to Figs. 1A – 1c in paragraphs 19 – 26 and 41.
Godet fails to teach processing the substrate with at least a portion of the ion-implanted target layer as a process mask.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the etching process that involves transferring the resist structure also involves processing the substrate with at least a portion of the ion-implanted target layer as a process mask as shown in Fig. 1E.
Regarding Claims 14 – 16, the limitations have been described earlier in rejecting Claims 2, 6 and 4.
Allowable Subject Matter
Claims 17 – 20 are allowed.
Claims 8, 10 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,522,349. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The limitations of Claim1 of the invention are taught by claim 1 limitations of US 10,522,349. Limitations of Claim 2 are taught by limitations of Claims 9 and 14 of US 10,522,349. Similarly, Claims 5 and 6 limitations are taught by Claims 11 of US 10,522,349.  Claims 7 and 8 limitations are taught by Claims 4 and 5 of US 10,522,349. Limitations of Claim 9 of the invention are taught by limitations of Claims 1, 7, 10 and 13.  Claim 10 of the invention corresponds to Claim 10 of US 10,522,349.  Limitations of Claims 11 – 13 of the invention are taught by limitations of Claims 5 and 11 of US 10,522,349.  Claim 14 of the invention corresponds to Claims 9 and 14 of US 10,522,349.  Claim 15 of the invention is taught by Claims 1 and 16 of US 10,522,349. Limitations of Claims 17, 18 and 20 are taught by the limitations of Claims 10, 11, 13 and 17 of US 10,522,349. Claims of US 10,522,349 teaches implantations energy and atomic masses of the implantation species, but fails to teach the implantation depth of the ions.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the depths are controlled by both the atomic mass and the implantation energies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 2, 2021